 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 1:17-CR-00035 DAD-BAM
12                      Plaintiff,
13           v.                                      ORDER
14    RICKY DARNELL SIMPSON,
15                      Defendants.
16

17          Pursuant to the government’s June 3, 2019 motion to dismiss indictment pursuant to

18   Federal Rule of Criminal Procedure 48(a), the indictment in the above-entitled case as to RICKY

19   DARNELL SIMPSON is hereby dismissed.

20   IT IS SO ORDERED.
21
        Dated:    June 3, 2019
22                                                   UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                     1
